


110 HR 6038 IH: Integrated Public Alert and Warning

U.S. House of Representatives
2008-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6038
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2008
			Mr. Graves (for
			 himself and Ms. Norton) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to direct the President to modernize the integrated
		  public alert and warning system of the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Integrated Public Alert and Warning
			 System Modernization Act of 2008.
		2.FindingsCongress finds that—
			(1)numerous
			 technologies exist to enable the Federal Government to vastly enhance its
			 public alert and warning system;
			(2)the potential
			 benefits of these enhancements include—
				(A)greater security,
			 survivability, and redundancy of the system;
				(B)an improved
			 ability to notify remote locations;
				(C)the ability to
			 geographically target and deliver alerts and warnings to multiple devices;
			 and
				(D)the ability to
			 allow individuals to request specific alerts and warnings;
				(3)a modern, integrated public alert and
			 warning system will better enable government officials to provide civilian
			 populations with timely and effective warnings of disasters, such as the
			 devastating tornados and floods in the Midwest in 2008; and
			(4)the Federal
			 Government should modernize its alert and warning system to improve its ability
			 to alert the residents of the United States of all potential hazards under all
			 conditions.
			3.Integrated public
			 alert and warning system modernization
			(a)In
			 generalSection 202 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5132) is amended by adding at the end the following:
				
					(e)Integrated
				public alert and warning system modernization
						(1)In
				generalIn order to provide timely and effective disaster
				warnings under this section, the President, acting through the Director of the
				Federal Emergency Management Agency, shall—
							(A)modernize the integrated public alert and
				warning system of the United States (in this section referred to as the
				public alert and warning system) to ensure that the President
				under all conditions can alert and warn governmental authorities and the
				civilian population in areas endangered by disasters; and
							(B)implement the
				public alert and warning system.
							(2)Implementation
				requirementsIn carrying out paragraph (1), the Director
				shall—
							(A)assign to the National Continuity Programs
				Directorate, or its successor, responsibility for advising the Director on the
				modernization and implementation of the public alert and warning system;
							(B)establish or
				adopt, as appropriate, common alerting and warning protocols, standards,
				terminology, and operating procedures for the public alert and warning
				system;
							(C)include in the
				public alert and warning system the capability to adapt the distribution and
				content of communications on the basis of geographic location, risks, or
				personal user preferences, as appropriate;
							(D)include in the
				public alert and warning system the capability to alert and warn individuals
				with disabilities and individuals with limited English proficiency; and
							(E)ensure the conduct
				of training, tests, and exercises for the public alert and warning
				system.
							(3)System
				requirementsThe public alert and warning system shall—
							(A)incorporate
				multiple communications technologies;
							(B)be designed to
				adapt to, and incorporate, future technologies for communicating directly with
				the public;
							(C)be designed to
				provide alerts to the largest portion of the affected population feasible and
				improve the ability of remote areas to receive alerts;
							(D)promote local and
				regional public and private partnerships to enhance community preparedness and
				response; and
							(E)provide redundant
				alert mechanisms where practicable so as to reach the greatest number of people
				regardless of whether they have access to, or utilize, any specific medium of
				communication or any particular device.
							(4)Pilot
				programs
							(A)In
				generalThe Director shall conduct pilot programs for the purpose
				of demonstrating the feasibility of using a variety of methods for achieving
				the system requirements specified in paragraph (3).
							(B)ReportNot
				later than 6 months after the date of enactment of this subsection, and
				annually thereafter for the duration of the pilot programs, the Director shall
				submit to the Committee on Transportation and Infrastructure of the House of
				Representatives and the Committee on Homeland Security and Governmental Affairs
				of the Senate a report containing—
								(i)a
				description and assessment of the effectiveness of the pilot programs;
								(ii)any
				recommendations of the Director for additional authority to continue the pilot
				programs or make any of the programs permanent; and
								(iii)any other
				findings and conclusions of the Director with respect to the pilot
				programs.
								(5)Implementation
				planNot later than 6 months after the date of enactment of this
				subsection, the Director shall submit to the Committee on Transportation and
				Infrastructure of the House of Representatives and the Committee on Homeland
				Security and Governmental Affairs of the Senate a detailed plan for
				implementing this subsection. The plan shall include a timeline for
				implementation, a spending plan, and recommendations for any additional
				authority that may be necessary to fully implement this subsection.
						(6)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $37,000,000 for fiscal year 2009 and such sums as may be
				necessary for each fiscal year
				thereafter.
						.
			(b)Limitation on
			 statutory constructionNothing in this Act (including the
			 amendment made by this Act) shall be construed to affect the authority of the
			 Department of Commerce or the Federal Communications Commission.
			
